State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   519106
________________________________

In the Matter of ARTHUR
   FRAZIER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
THOMAS GRIFFIN, as
   Superintendent of Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


     Arthur Frazier, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Owen Demuth
of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

      Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.,
concur.
                              -2-                  519106

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court